DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-7, 15-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brassil (US Patent No. 6186783 B1) in view of Helmer (US 6203321 B1). 
Regrading Claim 1, Brassil teaches a disposable dental aerosol device which is fully
capable of insertion into a dental valve having a circular ledge (Abstract in lines 1-4 references the hand
piece being an aerosol device as it is used for suction, and Fig. 1, reference label 20 shows screw threads indicating that it can be removable and as such can be disposable after use. Further, the screw threads
indicate the region to which the device is capable to be inserted into a dental valve wherein the dental
valve can have a circular ledge as the label 20 is found to circular and must be fitted to a circular
component) comprising: 
a body (See Annotated Figure A of Fig. 3) having a tip receiving end (Fig. 1, label 19), a valve receiving end for insertion into the dental valve, the valve receiving end (Fig. 1, label 20 where it is fully capable of being inserted into a dental valve as it is shown to be capable of being screwed into a valve) having a circular stop (Fig. 1, At the end of reference label 20 where one would screw the attachment into a device is found to have a reduced diameter and as such, is capable of stopping the device to go any further into the hand piece. Further, it is known that that screw threads are circular to function hence the stop is circular as well; See Annotated Figure D of Fig. 1), a central lumen (Fig. 2, label 26 and extends through the space to the end of the reference label 14 in Fig. 3) formed between the tip receiving end (Fig. 1, label 19) and the valve receiving end (Fig. 1, label 20), and a funnel (Fig. 1, label 40) at the tip receiving end (Fig. 1, label 19), the valve receiving end movable within the dental valve (the valve receiving end is moveable within the dental valve wherein the device can be screwed and unscrewed from the dental valve by the valve receiving end as described earlier);
an aerosol capturing port entrance (Annotated Figure C of Fig. 3 denotes the aerosol capturing port entrance in which the air enters through the funnel) opening formed in the funnel (Fig. 3, label 40) and
an aerosol capturing port exit opening (Annotated Figure C of Fig. 3 denotes the central lumen and the aerosol capturing port lumen to reference label 14 and exits out towards the reference label 20 through the defined aerosol capturing port exit. As such, it can be said to be formed in the central lumen) formed in the central lumen (Fig. 2, label 26 and extends through the space to the end of the reference label 14 in Fig. 3) with an aerosol capturing port lumen (Fig. 3-4, label 28 extended to 14) spanning between the aerosol capturing port entrance opening (Annotated Figure C of Fig. 3 denotes the aerosol capturing port entrance in which the airs enters through the funnel) and the aerosol capturing port exit opening (Annotated Figure C of Fig. 3 denotes the central lumen and the aerosol capturing port lumen to reference label 14 and exits out towards reference label 20 through the defining aerosol capturing port exit. As such, it can be said to be formed in the central lumen. Annotated Figure C of Fig. 3 displays the lumen spanning between the aerosol capturing port entrance opening and the aerosol capturing port exit opening),
the aerosol capturing port exit opening adjacent to the valve receiving end (See Annotated Figure C of Fig. 3 wherein the valve receiving end is label 20) and being movable relative to the circular ledge to increase or decrease suction through the disposable dental aerosol device (The exit can be moveable relative to the circular ledge of the valve by either tightly screwing the valve onto the valve receiving end or loosely screwing the valve onto the valve receiving end. By having the valve receiving end loosely attached to the valve, external air would affect the suction pressure through the disposable dental aerosol device by reducing the suction power. On the other hand, by ensuring the valve is tightly screwed onto the valve receiving end, the suction power would increase in comparison).
However, Brassil is silent to a dental valve having a circular ledge. 
	Helmer teaches a disposable dental aerosol device for insertion into a dental valve, the device comprising a dental valve 50 having a circular ledge (See Annotated Figure E of Fig. 2), a body 35 having a tip receiving end (the end which receives tip 30/5 being the tip receiving end), and a valve receiving end (Fig. 2 wherein it is found to be the opposing end of the tip (5/30)) for insertion into the dental valve, the valve receiving end having a circular stop (See Annotated Figure E of Fig. 2 wherein the end of the tube (35) being the circular stop, where it would stop at the circular ledge denoted when fitted into the valve), the valve receiving end movable within the dental valve with the circular stop adapted for abutting against the circular ledge of the dental valve (Col. 4, lines 24-39; Col. 4, lines 39-45). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dental aerosol device of Brassil to have a dental valve with a circular ledge as taught by Helmer to improve the prevention of backflow during the use of the suctioning device. As Helmer teaches a suction tube that is fitted to the dental valve can be said to be the valve receiving end and as such teaches the concept that the circular stop which is taught by Brassil to be adapted for abutting against the circular ledge of the dental valve to control the flow.

    PNG
    media_image1.png
    538
    300
    media_image1.png
    Greyscale

Annotated Figure A 

    PNG
    media_image2.png
    268
    279
    media_image2.png
    Greyscale

Annotation Figure B

    PNG
    media_image3.png
    455
    301
    media_image3.png
    Greyscale

Annotated Figure C

    PNG
    media_image4.png
    377
    447
    media_image4.png
    Greyscale

Annotated Figure D

    PNG
    media_image5.png
    671
    437
    media_image5.png
    Greyscale

Annotated Figure E
Regarding Claims 2, Brassil and Helmer teaches the claimed dental aerosol device of claim 1, and further discloses the funnel (Fig. 1, label 40) has a circular opening (Fig. 2, label 40, shows the circular opening of the funnel).
Regarding Claims 6, and 7, Brassil and Helmer teaches the claimed dental aerosol device of claim 1, and further discloses the funnel (Fig. 1, label 40) flares outwardly from the body (Fig. 3 shows it
flaring out from the rest of the hand piece) and the funnel is wider than the body to capture aerosol (Fig.
3 shows the funnel diameter is wider than the body).
Regrading Claim 15, Brassil teaches a disposable dental aerosol device which is fully
capable of insertion into a dental valve having a circular ledge (Abstract in lines 1-4 references the hand
piece being an aerosol device as it is used for suction, and Fig. 1, reference label 20 shows screw threads indicating that it can be removable and as such can be disposable after use. Further, the screw threads
indicate the region to which the device is capable to be inserted into a dental valve wherein the dental
valve can have a circular ledge as the label 20 is found to circular and must be fitted to a circular
component) comprising: 
a body (See Annotated Figure A of Fig. 3) having a tip receiving end (Fig. 1, label 19), a valve receiving end for insertion into the lumen of the dental valve(Fig. 1, label 20), the valve receiving end having a circular stop (Fig. 1, At the end of reference label 20 where one would screw the attachment into a device is found to have a reduced diameter and as such, is capable of stopping the device to go any further into the hand piece. Further, it is known that that screw threads are circular to function hence the stop is circular as well; See Annotated Figure D of Fig. 1), a central lumen (Fig. 2, label 26 and extends through the space to the end of the reference label 14 in Fig. 3) formed between the tip receiving end (Fig. 1, label 19) and the valve receiving end (Fig. 1, label 20), and a funnel (Fig. 1, label 40) at the tip receiving end (Fig. 1, label 19), the valve receiving end movable within the lumen of the dental valve (the valve receiving end is moveable within the dental valve wherein the device can be screwed and unscrewed from the dental valve by the valve receiving end as described earlier);
an aerosol capturing port entrance (Annotated Figure C of Fig. 3 denotes the aerosol capturing port entrance in which the air enters through the funnel) opening formed in the funnel (Fig. 3, label 40) and
an aerosol capturing port exit opening (Annotated Figure C of Fig. 3 denotes the central lumen and the aerosol capturing port lumen to reference label 14 and exits out towards the reference label 20 through the defined aerosol capturing port exit. As such, it can be said to be formed in the central lumen) formed in the central lumen (Fig. 2, label 26 and extends through the space to the end of the reference label 14 in Fig. 3) with the aerosol capturing port lumen (Fig. 3-4, label 28 extended to 14) spanning between the aerosol capturing port entrance opening (Annotated Figure C of Fig. 3 denotes the aerosol capturing port entrance in which the airs enters through the funnel) and the aerosol capturing port exit opening (Annotated Figure C of Fig. 3 denotes the central lumen and the aerosol capturing port lumen to reference label 14 and exits out towards reference label 20 through the defining aerosol capturing port exit. As such, it can be said to be formed in the central lumen. Annotated Figure C of Fig. 3 displays the lumen spanning between the aerosol capturing port entrance opening and the aerosol capturing port exit opening),
the aerosol capturing port exit opening adjacent to the valve receiving end (See Annotated Figure C of Fig. 3 wherein the valve receiving end is label 20) and being movable within the lumen of the dental valve relative to the circular ledge to increase or decrease suction through the disposable dental aerosol device (The exit can be moveable relative to the circular ledge of the valve by either tightly screwing the valve onto the valve receiving end or loosely screwing the valve onto the valve receiving end. By having the valve receiving end loosely attached to the valve, external air would affect the suction pressure through the disposable dental aerosol device by reducing the suction power. On the other hand, by ensuring the valve is tightly screwed onto the valve receiving end, the suction power would increase in comparison).
However, Brassil is silent to a dental valve having a circular ledge. 
	Helmer teaches a disposable dental aerosol device for insertion into a dental valve, the device comprising a dental valve 50 having a circular ledge (See Annotated Figure E of Fig. 2), a body 35 having a tip receiving end (the end which receives tip 30/5 being the tip receiving end), and a valve receiving end (Fig. 2 wherein it is found to be the opposing end of the tip (5/30)) for insertion into the dental valve, the valve receiving end having a circular stop (See Annotated Figure E of Fig. 2 wherein the end of the tube (35) being the circular stop, where it would stop at the circular ledge denoted when fitted into the valve), the valve receiving end movable within the dental valve with the circular stop adapted for abutting against the circular ledge of the dental valve (Col. 4, lines 24-39; Col. 4, lines 39-45).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dental aerosol device of Brassil to have a dental valve with a circular ledge as taught by Helmer to improve the prevention of backflow during the use of the suctioning device. As Helmer teaches a suction tube that is fitted to the dental valve can be said to be the valve receiving end and as such teaches the concept that the circular stop which is taught by Brassil to be adapted for abutting against the circular ledge of the dental valve. 
Regarding Claims 16, Brassil and Helmer teaches the claimed dental aerosol device of claim 15, and further discloses the funnel (Fig. 1, label 40) has a circular opening (Fig. 2, label 40, shows the circular opening of the funnel).
Regarding Claims 18, and 20, Brassil and Helmer teaches the claimed dental aerosol device of claim 15, and further discloses the funnel (Fig. 1, label 40) flares outwardly from the body (Fig. 3 shows it flaring out from the rest of the hand piece) and the funnel is wider than the body to capture aerosol (Fig. 3 shows the funnel diameter is wider than the body).
Claims 8-9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over La Rocca (US Patent No. 4865545 A) in view of Helmer (US 6203321 B1). 
Regarding Claim 8, La Rocca discloses a disposable dental aerosol device which is fully capable of
insertion into a dental valve, the dental valve having a circular ledge (Abstract where the dental aerosol
device is capable of being disposable; Further, the dental valve is found to not be positively required where the disposable dental aerosol device is capable of being inserted into a dental valve wherein the
dental valve can have a circular ledge) comprises:
a body (Fig. 4, label 1) having a tip receiving end (See Annotated Figure F of Fig. 3), a valve receiving end for insertion into the dental valve (See Annotated Figure F of Fig. 3), the valve receiving end having a circular stop (See Annotated Figure I of Fig. 3 where a figurative valve is shown to how it would connect to the circular stop of the aerosol device), a central lumen formed between the tip receiving end and the valve receiving end (See Annotated Figure F of Fig. 3), and a funnel (Fig. 2, label 4) at the tip receiving end (See Annotated Figure F of Fig. 3), the valve receiving end movable within the dental valve (the device can be movable wherein the device can be removed or fitted into the device and as such the valve receiving end would be movable);
a first aerosol capturing port entrance opening formed in the funnel (See Annotated Figure G of Fig. 3) and a first aerosol port exit opening formed in the central lumen with the first aerosol capturing port lumen spanning between the first aerosol capturing port entrance opening and the first aerosol capturing port exit opening lumen (See Annotated Figure G of Fig. 3), and the first aerosol port exit opening being perpendicular to the first aerosol capturing port entrance (See Annotated Figure H of Fig. 3);
the first aerosol capturing port exit opening adjacent to the valve receiving end (See Annotated Figure F and G of Fig. 3) and being movable relative to the circular ledge to increase or decrease suction through the disposable dental aerosol device (The exit can be moveable relative to the circular ledge of the valve by either fitting the valve onto the valve receiving end or loosely fitting the valve onto the valve receiving end. By having the valve receiving end loosely attached to the valve, external air would affect the suction pressure through the disposable dental aerosol device by reducing the suction power. On the other hand, by ensuring the valve is tightly fitted onto the valve receiving end, the suction power would increase in comparison); and
a second aerosol capturing port entrance opening formed in the funnel (See Annotated Figure G of Fig. 3) and a second aerosol port exit opening formed in the central lumen with the second aerosol capturing port lumen spanning
However, La Rocca is silent to a dental valve having a circular ledge. 
	Helmer teaches a disposable dental aerosol device for insertion into a dental valve, the device comprising a dental valve 50 having a circular ledge (See Annotated Figure E of Fig. 2), a body 35 having a tip receiving end (the end which receives tip 30/5 being the tip receiving end), and a valve receiving end (Fig. 2 wherein it is found to be the opposing end of the tip (5/30)) for insertion into the dental valve, the valve receiving end having a circular stop (See Annotated Figure E of Fig. 2 wherein the end of the tube (35) being the circular stop, where it would stop at the circular ledge denoted when fitted into the valve), the valve receiving end movable within the dental valve with the circular stop adapted for abutting against the circular ledge of the dental valve (Col. 4, lines 24-39; Col. 4, lines 39-45). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dental aerosol device of La Rocca to have a dental valve with a circular ledge as taught by Helmer to improve the prevention of backflow during the use of the suctioning device. As Helmer teaches a suction tube that is fitted to the dental valve can be said to be the valve receiving end and as such teaches the concept that the circular stop which is taught by La Rocca to be adapted for abutting against the circular ledge of the dental valve. 

    PNG
    media_image6.png
    610
    575
    media_image6.png
    Greyscale

Annotated Figure F

    PNG
    media_image7.png
    384
    612
    media_image7.png
    Greyscale

Annotated Figure G 

    PNG
    media_image8.png
    416
    612
    media_image8.png
    Greyscale

Annotated Figure H 

    PNG
    media_image9.png
    374
    398
    media_image9.png
    Greyscale

Annotated Figure I
Regarding Claim 9, La Rocca and Helmer teaches the claimed dental aerosol device of claim 8 and La Rocca further discloses the funnel has a circular opening (Fig. 2 of La Rocca).
Regarding Claim 12, La Rocca and Helmer teaches the claimed dental aerosol device of claim 8 and La Rocca further discloses the second aerosol capturing port exit opening being adjacent to the valve receiving end (See Annotated Figure F and G of Fig. 3) and being movable relative to the circular ledge to increase or decrease suction through the disposable dental aerosol device (The exit can be moveable relative to the circular ledge of the valve by either fitting the valve onto the valve receiving end or loosely fitting the valve onto the valve receiving end. By having the valve receiving end loosely attached to the valve, external air would affect the suction pressure through the disposable dental aerosol device by reducing the suction power. On the other hand, by ensuring the valve is tightly fitted onto the valve receiving end, the suction power would increase in comparison).
Regarding Claim 13-14, La Rocca and Helmer teaches the claimed dental aerosol device of claim 8 and La Rocca further discloses the funnel flares outwardly from the body and the funnel is wider than the body to capture aerosol (Fig. 4 of La Rocca).
Claims 3-5, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brassil (US Patent No. 6186783 B1) in view of Helmer (US 6203321 B1) and Wiliams (US Publication No. 20140170595).
Regarding Claims 3 and 17, Brassil and Helmer teaches the claimed dental aerosol device of claims 1 and 15. However, Brassil is silent to the body being constructed of plastic.
Williams teaches a device in the same field of endeavor of suction devices and discloses the
body being constructed of plastic to reduce overall cost (Par. [0019] mentions that the entire device to
be made of plastic).
It would have been obvious to someone skilled in the art before the effective filing date of the
claimed invention to have modified the body material of Brassil to be made of plastic as taught by
Williams to reduce the cost of device.
Regarding Claims 4-5 and 19, Brassil, Helmer and Williams teach the claimed invention and Williams further discloses the body being made of plastic (Par. [0019] of Williams). Further, Williams teaches an antimicrobial agent being incorporated into the disposable aerosol device to reduce bacterial growth (Par. [0018] of Williams) which Brassil is silent to.
It would have been obvious to someone skilled in the art before the effective filing date of the
claimed invention to have modified the disposable dental aerosol device of Brassil to incorporate an
anti-microbial agent as taught by Williams to reduce bacterial growth within the device.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over La Rocca (US
Patent No. 4865545) in view of Helmer (US 6203321 B1) and Williams (US Publication No. 20140170595 A1).
Regarding Claim 10, La Rocca teaches the claimed dental aerosol device of claim 8. However,
both are silent to the body being constructed of plastic.
Williams teaches a device in the same field of endeavor of suction devices and discloses the
body being constructed of plastic to reduce overall cost (Par. [0019] mentions that the entire device to
be made of plastic).
It would have been obvious to someone skilled in the art before the effective filing date of the
claimed invention to have modified the body material of La Rocca to be made of plastic as taught by
Williams to reduce the cost of device.
Regarding Claim 11, La Rocca and Helmer teaches the claimed dental aerosol device of claim 8. However, both are silent to an antimicrobial agent is incorporated into the disposable dental aerosol device.
Williams teaches a device in the same field of endeavor of suction devices and discloses an
antimicrobial agent being incorporated into the disposable aerosol device to reduce bacterial growth
(Par. [0018] of Williams).
It would have been obvious to someone skilled in the art before the effective filing date of the
claimed invention to have modified the disposable dental aerosol device of La Rocca to incorporate an
anti-microbial agent as taught by Williams to reduce bacterial growth within the device.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Shen (US 5295830 A) teaches a dental valve in combination with a dental aerosol device. 
Krantz (US 3476144 A) teaches a dental valve in combination with a saliva ejector tip. 
Bushman (WO 2018035219 A1) teaches a dental valve in combination with a fluid ejector. 
Meyer (US 5779472 A) teaches a dental valve in combination with a saliva ejector tip.
Penny (US 3965901 A) teaches a dental valve in combination with a suction tip. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        9/9/2022